Citation Nr: 1210518	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  07-17 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a cardiovascular disorder, to include as secondary to posttraumatic stress disorder (PTSD). 

4.  Entitlement to a compensable evaluation for right knee instability and medial collateral ligament tear.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran was afforded a Board hearing, held by the undersigned, in April 2010.  A copy of the hearing transcript has been associated with the record.

The Board notes that the above issues were remanded by the Board in October 2010 for further evidentiary development.  As will be further explained below, this development having been achieved, the issues are now ready for appellate review.


FINDINGS OF FACT

1.  The competent and credible evidence fails to demonstrate that the Veteran has a low back disorder that is related to his active duty service.

2.  The competent and credible evidence fails to demonstrate that the Veteran has been diagnosed with PTSD based on a verified stressor that occurred during active duty service.   
3.  The competent and credible evidence fails to demonstrate that the Veteran has a cardiovascular disorder that is etiologically related to his active duty service or to a service-connected disability.   

4.  The Veteran's right knee instability and a medial collateral ligament tear is manifested by no current objective evidence of subluxation or instability; no ankylosis; no impairment of the tibia and fibula; no compensable limitation of flexion or extension; no semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint; no removal of semilunar cartilage; and no evidence of genu recurvatum.

5.  The Veteran is service-connected for right knee instability and medial collateral ligament tear, evaluated as noncompensable.

6.  The competent evidence of record fails to demonstrate that the Veteran's service-connected disability renders him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  PTSD was not incurred in or aggravated by active military duty.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  A cardiovascular disorder was not incurred in or aggravated by the Veteran's active duty service, may not be presumed to have been so incurred or aggravated, and is not secondary to any service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2011).

4.  The criteria for a compensable rating for a right knee instability and medial collateral ligament tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

5.  The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(3), 4.19 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in December 2004, March 2005, and November 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies. 

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  With respect to the issue of entitlement to a compensable evaluation for a right knee disability, to include instability and a medial collateral ligament tear, the November 2008 letter provided this notice to the Veteran.  As the Veteran's claims for service connection are denied herein, a letter providing the general criteria for the assignment of disability ratings and effective dates is not required with regard to those issues.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).

The Board observes that the December 2004 and March 2005 letter was sent to the Veteran prior to the January 2006 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the November 2008 letter fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (2009), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra, and after the notice was provided the case was readjudicated and a June 2009 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records, VA treatment records, and private treatment records are associated with the claims folder.

In October 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issues were previously remanded in order for the RO/AMC to attempt to obtain copies of private treatment records for a cardiovascular disorder from a private provider in Buffalo Grove, Illinois and treatment records from Oak Park Vet Center.  The RO/AMC was also to afford the Veteran a VA examination for his low back and his right knee.  The requested records having been obtained or requested and examinations having been afforded, the issues now return to the Board for review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA examinations with respect to the issue of a right knee disability, to include instability and a medial collateral ligament tear were obtained in December 2005 and November 2010.  A VA examination with respect to the issue of a low back disorder was obtained in November 2010.  A VA examination with respect to the issue of PTSD was obtained in December 2005.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  The Board finds that the VA examinations, including opinions, obtained in this case are more than adequate, as they collectively are predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, and the statements of the Veteran, and provide a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011). 

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its October 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2011).

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.


A.  Low Back Disorder

The Veteran contends that his back pain started when he was jumping out of planes in the military.  The Veteran contends that his back pain started during his jump school training when he was jumping out of towers.    

The Board notes that the Veteran's service treatment records are absent any complaints regarding back pain or a back injury.  In this regard, both the Veteran's August 1968 induction examination and his February 1970 separation examination list the Veteran's spine as normal.  The Board acknowledges that the Veteran served in the Republic of Vietnam from March 1969 to January 1970, as part of the light weapons infantry.  The Veteran's DD-214 notes that he was awarded a parachutist badge.  Notwithstanding, there is no indication in the service treatment records that the Veteran complained of or was diagnosed with any back injury.  

The Board further observes that the Veteran has a current diagnosis with regard to his low back.  In this regard, the Board notes that the Veteran is currently diagnosed with mild spondylosis and disc disease of the lumbosacral spine according to the November 2010 VA examination.

Despite having determined that the Veteran has a current disability the evidence of record fails to indicate that there is a credible medical nexus connecting any current low back disability to the Veteran's active duty service.

As noted, the Veteran was afforded a VA examination in November 2010.  The Veteran stated at the examination that his back pain ranged from 3/10 to 8/10 and was located at the beltline on the right side, center, and left.  He further reported that his back bothered him when he was walking.  Upon examination it was noted that when standing there was a decrease in his lordosis and that the Veteran had tenderness throughout the lumbosacral spine without spasm.  The Veteran exhibited some limitation of motion with pain.  As noted above, the examiner diagnosed the Veteran with mild spondylosis and disc disease of the lumbosacral spine.  The examiner opined, however, that the Veteran's lumbar spine disability was consistent with his age and work history as a postal worker for 30 years.  
The Board further acknowledges that with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest and, as noted, the Veteran is competent to observe back pain during and post service and that observation need not be recorded.  However, while the Veteran is competent to provide continuity of symptomatology, as noted above, it is also necessary to show that the Veteran is credible in his assertions.  With regard to continuity of symptomatology, the Board notes that the medical evidence of record does not support the Veteran's contentions that he suffered a chronic back injury while in service.  As noted above the Veteran's service treatment records do not note any complaints of back pain or a back injury.  Again, there is no indication on either the August 1968 entrance examination or the February 1970 separation examination report that the Veteran complained of or was diagnosed with any back injury.

Additionally, the Board notes that while the Veteran stated that he had back pain since service, there is no indication that the Veteran sought treatment for his back pain.  Indeed the first mention of back pain is in the Veteran's October 2004 claim for compensation.  The Board finds that the many years lapse in time between the Veteran's active service and the first complaint of back pain weighs against the Veteran's claim.  As noted above, the Board acknowledges that the Veteran has stated that he has experienced back pain since service, but there is no contemporaneous medical evidence to support the Veteran's claim.  The lack of complaint or treatment for many years works against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

The Board acknowledges that when determining the credibility of lay evidence, the Board cannot determine that credibility is lacking merely because there is no corroborating contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, in this instance, the lack contemporaneous medical evidence provides information that tends to contradict the Veteran's contentions.  In this regard, the Board notes that the Veteran stated that he has experienced back pain since service, but it is reasonable to believe that if the Veteran was experiencing constant soreness in his low back that started with jumping out of planes during active duty, as he stated at his November 2010 VA examination, that he would have sought medical treatment before 2004.  Additionally it is noted that treatment records prior to 2004 fail to indicate any complaints of back pain.  Thus, even though he presented in 2004 with a report of continuous back pain, the contemporaneous record is not supportive of this assertion.  As such the Board finds the Veteran's statements with regard to continuity of symptomatology are not credible on the basis that the overall evidence of record contradicts the Veteran's contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

Finally, the Board acknowledges that where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002); 38 C.F.R. §§3.307, 3.309 (2011).  This presumption is rebuttable by affirmative evidence to the contrary.  Id.  While the Board notes that the Veteran has been diagnosed with degenerative changes of the lumbar spine, there is no evidence that the Veteran was diagnosed with degenerative changes within one year of separation from active duty service, and as such the presumption does not apply.

In summary, the competent and probative evidence establishes no chronic low back disorder during service, a competent and probative opinion that the evidence does not provide a basis upon which to link the Veteran's current spondylosis and disc disease of the lumbar spine to his active duty service, and no evidence that the Veteran was diagnosed with degenerative changes of the lumbar spine within one year of separation from active duty service.  Rather, the competent evidence of record preponderates against a finding that the Veteran's current low back disorder is related to service or any incident thereof, and accordingly service connection for a low back disorder must be denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (2010).  As a preponderance of the evidence is against the Veteran's claim, the benefit- of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  PTSD

Generally, service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2011).  With regard to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a Veteran's service. 

The DSM-IV provides two requirements as to the sufficiency of a stressor:  (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

The Board also notes that effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).

The Veteran contends that he has incurred PTSD as a result of his active service.  In considering the evidence of record under the laws and regulations as set forth above, however, the Board concludes that the Veteran is not entitled to service connection for PTSD.

The Veteran was afforded a VA examination in December 2005.  When asked to present his symptoms, the Veteran initially consulted a VA publication that explained the symptoms of PTSD.  With regard to his specific symptoms he noted that he had headaches all the time and bad dreams at night.  He further stated that he did not know what else to say.  Following a thorough examination, the examiner noted that the Veteran did not meet the criteria for a diagnosis of PTSD.  The VA examiner diagnosed the Veteran with a mild organic brain disorder on Axis I.  The examiner noted that the Veteran did not identify a combat situation he considered inordinately traumatic at the examination.  The examiner stated that the Veteran reported nightmares and a bad temper, contentions supported by the Veteran's wife.  Despite the Veteran's reported presence of the those symptoms, the examiner stated that the Veteran failed to spontaneously generate examples of avoidance, hypervigilance, or emotional numbing.  The examiner further noted that the Veteran was notably disinhibited, mildly labile, and socially inappropriate with poor judgment and insight.  The examiner attributed these characteristics to the Veteran's stroke and brain surgery.  Finally the examiner noted that the Veteran's exhibited behavioral disturbance bore no clinical resemblance to PTSD, combat related or otherwise.  The Veteran had not sought mental health treatment in the past and had been gainfully employed for prolonged periods of time.  As such the examiner opined that there was no reason to believe that the Veteran's current psychological condition was either directly (psychiatric disorder) or indirectly (medical condition arising from psychiatric disorder) linked to his military service.  

The record also contains an August 2007 Vet Center treatment report which indicates that the Veteran reported many traumatic events in Vietnam.  The Veteran described one instance where he was driving a tank when the first vehicle in the convoy was blown into the air after hitting a mine; several people were killed and bodies were strewn about.  The Veteran reported that he was required to pick up the body parts.  The Veteran further noted an instance when a friend of his was killed in a firefight.  Finally he reported that while walking point one day he walked over a booby trap, but the guy behind him tripped it.  The fellow soldier was killed and the Veteran reported he awoke in the hospital four days later and his injuries were severe enough that it was the end of his tour.  The Veteran stated that he had nightmares, but they were not as intense as when he first returned.  He refused to discuss anything further regarding his Vietnam experience because it only made him feel worse.  The examiner's assessment was that the Veteran had some symptoms of PTSD but that he did not fully meet the criteria.  It was noted that the Veteran's current medical problems were extremely distressing to him.

The Board acknowledges the December 2008 private cardiac discharge instructions which notes that the Veteran had a diagnosis of PTSD; however there is no accompanying medical evaluation or indication that the Veteran was indeed diagnosed on Axis I with PTSD according to the DSM-IV criteria.  The entry appears to be merely reciting a history provided by the Veteran. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

The only evidence supporting the presence of a PTSD diagnosis is the Veteran's own personal assertions as well as those of his wife.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder.  Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, a psychiatric disorder is not a condition generally capable of lay diagnosis, although its symptoms might be described by a lay person, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In this regard, the origin of a psychiatric disability is a matter of medical complexity and is often the subject of conflicting opinions even among mental health professionals.  See Ephraim v. Brown, 82 F.3d 399, 401 (1996) (recognizing the complexity of determining diagnoses and etiologies within the field of mental disorders).  Thus, the Board concludes that, although the Veteran is competent to report symptoms he has experienced, his statements as to whether he has a current diagnosis of PTSD do not constitute competent evidence.  As a layperson, neither the Veteran nor his wife is competent to provide evidence that requires medical knowledge because they lack the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).

Without evidence of a current diagnosis of PTSD which conforms to diagnostic criteria under DSM-IV, a preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  No further discussion of the two remaining elements of a PTSD service connection claim is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does not apply, and the claim for PTSD must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  Cardiovascular Disorder

The Veteran, in his original claim and throughout the appeal, has limited his appeal to service connection for a cardiovascular disorder as secondary to his PTSD.

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

With regard to the issue of secondary service connection, the Board notes that while this appeal was pending, VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection, effective October 10, 2006.  The intent of the amendment is to conform to the regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the Court decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition. See 71 Fed. Reg. 52,744 (September 7, 2006).  In this regard, 38 C.F.R. § 3.310 was changed to note that aggravation will not be conceded unless the baseline level of severity, of the nonservice-connected disability, is established by medical evidence.  The level of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

Prior to this amendment, as noted above, secondary service connection was warranted for a disability when the evidence demonstrates that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The amendments to this section are not liberalizing.  Therefore, because the Veteran's original claim of entitlement to service connection for cardiovascular disorder as secondary to PTSD, was received in February 2005, the Board will apply the former version of the regulation.

The Board notes initially that the Veteran has a current disability.  In this regard the Board notes various private treatment reports in which the Veteran is diagnosed with carotid artery disease.  As such the Board finds that the Veteran has a current disability as required by 38 C.F.R. § 3.303.

With regard to direct service connection the Board notes that there is no evidence that the Veteran was diagnosed with a cardiovascular disorder while on active duty service.  In this regard the Board notes that both the Veteran's August 1968 entrance examination and the February 1970 separation examination list the Veteran's heart as normal.  The Veteran's service treatment records are absent any complaints of a cardiovascular disorder or diagnosis.  As such the Board finds that direct service connection must be denied as there is no evidence that the Veteran had a cardiovascular disorder while on active duty and there is no evidence that the Veteran was diagnosed with a cardiovascular disorder until many years after service.  Additionally, as noted above, the Veteran does not contend that his cardiovascular disorder is related to his active duty service.

Moreover, the Board acknowledges that where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002); 38 C.F.R. §§3.307, 3.309 (2011).  This presumption is rebuttable by affirmative evidence to the contrary.  Id.  While the Board notes that the Veteran has been diagnosed with current cardiovascular disease, there is no evidence that the Veteran was diagnosed with such within one year of separation from active duty service, and as such the presumption does not apply.

With regard to secondary service connection, the Board notes that the Veteran is not currently service-connected for PTSD and as noted above is not currently diagnosed with PTSD.  As such the Board finds that the Veteran is not entitled to service connection for a cardiovascular disorder secondary to PTSD.  

Additionally, the Board notes lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006). Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this regard, the Board notes that  the Veteran is not competent to determine the etiology or specific cause of his cardiovascular disease.  Additionally, the Veteran is not competent to determine that a disorder is etiologically caused by another disorder.  That is, the Veteran is not competent to say that his cardiovascular disorder is caused by any psychiatric disorder, to include PTSD.  The possibility of a causal relationship between one disability and another disability requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Only a medical professional can provide evidence of a diagnosis or etiology of a disease or disorder as related to another disorder.  Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether he suffers from a cardiovascular disorder that is related to any psychiatric disorder.

Under the above circumstances, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a cardiovascular disorder to include as secondary to PTSD.  Additionally, the Board has considered the benefit of the doubt rule and determined that the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990)

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

VA General Counsel held in VAOPGCPREC 23-97 that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, VA General Counsel also held that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

The Veteran's disability is historically characterized as instability and as such is currently rated under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 5257 provides for a 10 percent evaluation where there is slight recurrent subluxation or lateral instability, a 20 percent evaluation is assigned where there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation where there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  

Knee disabilities are rated under Diagnostic Codes (DC) 5256 through 5263.  When determining the proper rating for a knee disability it is necessary to consider each applicable Diagnostic Code.  

Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Additionally, the Board must consider whether the Veteran is entitled to separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg). VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  However, as the evidence fails to demonstrate compensable limitation of flexion, the Board finds that VAOPGCPREC 9-04 is inapplicable in the instant case.

The Veteran was afforded a VA examination in December 2005.  The Veteran reported that the right knee did not swell, but there was frequent posterior pain behind the right knee and the calf area.  The Veteran noted that the right knee was sore after any lifting.  The Veteran reported pain after walking and after sitting.  The examiner noted that this is more likely than not due to claudication and decreased circulation in the right lower extremity as a result of the Veteran's moderate peripheral vascular disease.  The day of the examination the Veteran walked easily and there was no swelling or local tenderness.  Upon examination the Veteran's right knee easily flexed from 0 to 135 degrees.  There was no effusion, no synovial thickening, and no crepitus with motion.  The ligaments in the knees were intact with negative Lachman and drawer signs.  Collateral ligaments were firm.  Cartilage tests were negative.  X-rays taken in conjunction with the examination were negative with no abnormalities noted.  The knees exhibited no lack of endurance, no lack of coordination, and no restriction of repetitive use.  The examiner noted that more likely than not there was mild restriction of the right knee relating to his moderate peripheral vascular disease causing intermittent claudication.  The examiner noted that there was no evidence of intrinsic abnormality in the right knee; no disability noted.  

The Veteran was again afforded a VA examination in November 2010.  The Veteran reported his pain as 3/10 to 8/10 and noted that his right knee would swell all the time.  He noted pain with walking.  It was noted that the Veteran had an antalgic gait to the right.  Upon examination there was no effusion, but there was tenderness in the medial and lateral patellar and medial and lateral joint line.  The Veteran's range of motion was from -5 to 120 degrees.  Upon repetitive motion times 10 the Veteran had pain throughout.  The Veteran exhibited negative varus, negative valgus, negative anterior drawer sign, negative posterior drawer sign, and negative Lachman's sign.  Meniscal signs were negative to McMurray sign.  X-rays associated with the examination revealed mild degenerative arthritis of the bilateral knees.  With regard to Deluca the examiner noted that all of the Veteran's motion was painful and limited by 25 degrees, but there was no additional weakness, lack of endurance, or lack of coordination.  It is unclear whether the Veteran's flexion or extension was limited by 25 degrees, however, as the Veteran's limitation of motion was determined to be unrelated to his service-connected right knee disability, the Board finds that the clarification is unnecessary.  In this regard, the examiner noted that the Veteran did not have any instability in his knee which would relate to the medial collateral ligament injury in service.  The examiner further noted that the Veteran's current knee disabilities, including the mild degenerative arthritis, were the result of his 30 year career in the postal service and not related to his service injury.  

The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  However, in this case, the examiner made it clear that the Veteran's current right knee symptomatology was not related to his service-connected right knee injury of instability associated with the medial collateral ligament injury in service, but rather to his 30 year career in the postal service.

With consideration of all of the above, the Board finds that the Veteran's knee disability does not meet the criteria for a compensable rating under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds no basis upon which to assign a compensable evaluation for the Veteran's service-connected residuals of a right knee injury because the competent evidence fails to reveal any additional functional impairment associated with such disability to warrant consideration of alternate rating codes, other than the codes already considered herein.

In this regard, the Board notes there is no medical evidence of flexion limited to 60 degrees or less, extension limited to 5 degrees or less, malunion or nonunion of the tibia and fibula, semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint, or ankylosis associated with the service-connected right knee disability that would support a higher evaluation under the criteria set forth in Diagnostic Codes 5256, 5258, 5260, 5261 or 5262.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261, 5262 (2011).  In addition, there has not been any removal of semilunar cartilage and no evidence of genu recurvatum; therefore Diagnostic Codes 5259 and 5263 are also not applicable.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5259, 5263 (2011).

The Board acknowledges the Veteran's statements regarding the severity of his right knee disability.  The Veteran contends that his right knee is far more disabled than the noncompensable rating he is currently assigned indicates.  The Board further notes that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In this regard, the Board acknowledges the Veteran's statements that his service-connected right knee is worse than the assigned rating.  However, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's statements as the Veteran is not shown to have the requisite training to determine the severity level of his service-connected right knee disability, to include instability and a medial collateral ligament tear. See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected right knee disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

In evaluating the Veteran's claims for higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disability, to include instability and a medial collateral ligament tear, with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  There is no persuasive evidence in the record to indicate that this service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The benefit of the doubt doctrine is not applicable in the instant case as the preponderance of the evidence is against a favorable decision.  

III.  TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993). 

In the instant case, the Veteran's sole service-connected disability is right knee instability and medial collateral ligament tear, evaluated as noncompensable.  Therefore, the Veteran does not meet the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16(a).  As such, the claim of entitlement to TDIU must be denied on this basis.

However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board finds that an extraschedular TDIU is not in order in this case as the record does not indicate that the Veteran is unemployable due to service-connected disability.  In this regard, the Board finds that there has been no showing by the Veteran that his service-connected disability has resulted in his unemployability.  Any limits on the Veteran's employability due to his service-connected disability have been contemplated by the rating schedule.  The Board acknowledges that the Veteran does not currently hold full-time employment.  The Board notes however that the Veteran's retirement from the postal service was not due to his service-connected right knee disability.  The Board notes that the evidence of record indicates that the Veteran has been retired for a number of years and that his retirement was based on a combination of age and service.  As such, while the Veteran is currently unemployed, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 4.16(b) are not met.  

In light of the above, the Board finds that a preponderance of the evidence demonstrates that the Veteran's service-connected disability does not render him unable to secure and follow a substantially gainful occupation and, therefore, he is not entitled to a TDIU.  In making its determination, the Board considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU, the doctrine is not applicable in the instant appeal and his claim must be denied.  Id.











							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for posttraumatic stress disorder (PTSD) is denied.

Entitlement to service connection for a cardiovascular disorder, to include as secondary to posttraumatic stress disorder (PTSD) is denied.

Entitlement to a compensable evaluation for a right knee disability, to include instability and a medial collateral ligament tear is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


